Citation Nr: 0619341	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-26 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable disability evaluation for 
tuberculosis of the urinary tract.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946 and from June 1950 to June 1951.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 2005, the Board denied the veteran's claim for an 
increased rating for pulmonary tuberculosis and remanded a 
claim for an increased rating for tuberculosis of the urinary 
tract for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate consideration.  

In June 2006, the Board granted a motion to advance the 
veteran's appeal on the Board's docket.  


FINDING OF FACT

Tuberculosis of the urinary tract is inactive and 
asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable evaluation for tuberculosis of 
the urinary tract have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.88(b), 4.89, 4.115(a), 
4.115(b), Diagnostic Codes 7505, 7512, and 7527 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the veteran was initially provided with 
VCAA notice in May 2002 prior to the adjudication of his 
claim.  However, due to insufficiencies in this notice, 
notice complying with the provisions of the VCAA and the 
implementing regulation was provided in a March 2005 letter.  
Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
a compensable disability rating is not warranted for the 
veteran's tuberculosis of the urinary tract.  Consequently, 
an effective date for a higher rating will not be assigned, 
so the failure to provide notice with respect to that element 
of the claim was no more than harmless error.

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, he has been afforded appropriate examinations.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such available evidence.  In sum, the Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the implementing regulation.  

Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  Therefore, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non prejudicial to the veteran.  


Evidentiary Background

The record reflects that the veteran was diagnosed with 
pulmonary tuberculosis in October 1953.  Service connection 
for pulmonary tuberculosis was awarded by rating decision of  
February 1954.

In a rating decision dated in March 1962, service connection 
for tuberculosis of the urinary tract was established as 
laboratory reports revealed positive findings of acid fast 
bacilli (AFB) from a bladder culture.  A diagnosis of urinary 
tract tuberculosis was rendered by the veteran's private 
physician.  A 100 percent disability evaluation was awarded 
from January 1962.  A rating decision in May 1963 reduced the 
disability evaluation to 50 percent from May 1965, 30 percent 
from May 1969, and noncompensable from May 1974.

In February 2002, the veteran filed a claim for an increased 
rating for his tuberculosis of the urinary tract.  In 
connection with his claim, the veteran was afforded a VA 
examination in June 2002.  He reported some frequency in 
urination, mainly at night.  He usually urinated three to 
four times at night.  He had also had a recent recurrent 
urinary infection.  At present, he had some dribbling after 
urination, but no incontinence.  He had no dysuria or 
hematuria.  He reported that his PSA had been elevated for 
the past few years and biopsies had revealed granuloma of the 
prostate.  He was negative for prostate cancer.  

Examination revealed a soft abdomen with no pain or 
tenderness in manipulation of the flanks.  Similarly, there 
was no pain in manipulation of the suprapubic region.   His 
prostate was large, slightly irregular, sensitive, and 
painful to touch.  It was noted that a complete blood count 
(CBC) and urinalysis were also normal. Diagnoses of history 
of pulmonary tuberculosis, inactive, with residual 
fibrocalcification in the left upper lobe of the lung and 
normal pulmonary function test, and chronic prostatitis with 
recurrent episodes of acute prostatitis and history of 
tuberculosis granuloma of the prostate were rendered.  

VA outpatient treatment records from August 2002 to January 
2006 indicate that the veteran had recurrent episodes of 
prostatitis and cystitis.  In addition, he had been treated 
for adenocarcinoma of the prostate gland.

In statements attached to his September 2003 substantive 
appeal, the veteran reported that he had had recurrent 
prostatitis and cystitis two to four times a year since being 
diagnosed with tuberculosis of the urinary tract.  He was 
usually prescribed medication. He reported that his prostate 
has been described as enlarged and scarred.  He was diagnosed 
with a granular prostatitis.  

Pursuant to the Board Remand, the veteran was afforded a VA 
examination in April 2005.  The examining physician noted 
that the veteran felt that he still had tuberculosis of the 
urinary tract.  The veteran continued to have recurrent 
prostatitis and cystitis 2 or 3 times per year.  On 
examination, the veteran's prostate bed was almost empty with 
a small nontender prostate due to his hormonal treatment 
following his diagnosis of prostate cancer.  Preliminary AFB, 
CT scan of the kidneys, and IVP were negative.  The examining 
physician sought consultation with both infectious disease 
and urology specialists.  Both stated that the veteran's 
prostatism and cancer of the prostate were not at least as 
likely as not etiologically related to his history of 
tuberculosis.  The diagnosis was history of tuberculosis of 
the urinary tract, treated, resolved.  There was no evidence 
of current residuals.  

A May 2005 statement from Dr. Raymond W. Hillyard, Jr., a 
private urologist, notes that his practice had treated the 
veteran since 1995.  He had been treated for recurrent bouts 
of prostatitis and cystitis over the years.  In June 2003, he 
was diagnosed with prostate cancer.  Despite treatment, he 
continued to have difficulty with prostatitis, cystitis, and 
lower urinary tract symptomatology.  




Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2003); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are close analogous.  
38 C.F.R. § 4.20.

The veteran's service-connected tuberculosis of the urinary 
tract is rated as analogous to tuberculosis of the kidney 
under Diagnostic Code 7505.  Under these criteria, 
tuberculosis of the kidney will be rated in accordance with § 
4.88(b) or 4.89, whichever is appropriate.  Section 4.88(b) 
provides that miliary tuberculosis is rated under Diagnostic 
Code 6311.  As an active disease, it is rated as 100 percent 
disabling.  Where it is inactive, it is rated under 38 C.F.R. 
§ 4.88(c).  For one year after the date of inactivity, 
following active tuberculosis, a 100 percent evaluation will 
be assigned.  Thereafter, the residuals would be rated under 
the specific body system or symptoms affected.  Because the 
record is negative for evidence of miliary tuberculosis, 38 
C.F.R. § 4.88 is not applicable.

Section 4.89 applies to ratings for inactive nonpulmonary 
tuberculosis in effect on August 19, 1968.  These graduated 
rating provisions are applicable because service connection 
has been in effect for the veteran's tuberculosis of the 
urinary tract since 1962.  

Public law 90-493 repealed section 356 of title 38, United 
States Code, which provided graduated ratings for inactive 
tuberculosis.  The repealed section still applies, however, 
to the case of any veteran who on August 19, 1968, was 
receiving or entitled to receive compensation for 
tuberculosis in a state of complete arrest.  See 38 C.F.R. §§ 
4.89, 4.96 (2003). Public Law 90- 493 provides, in pertinent 
part:

Sec. 4. (a) Section 314(q) and section 
356 of title 38, United States Code, are 
hereby repealed.

(b) The repeals made by subsection (a) of 
this section shall not apply in the case 
of any veteran who, on the date of 
enactment of this Act, was receiving or 
entitled to receive compensation for 
tuberculosis which in the judgment of the 
Administrator had reached a condition of 
complete arrest.

Public Law 90-493, August 19, 1968.

Under the applicable criteria, inactive nonpulmonary 
tuberculosis warrants a 100 percent evaluation for two years 
after the date of inactivity, following active tuberculosis 
which was clinically identified during active service or 
subsequently thereto.  A 50 percent evaluation is assigned 
during the period from the third through the sixth years 
after the date of inactivity, and a 30 percent evaluation is 
assigned during the period from the seventh through eleventh 
years of inactivity.  Thereafter, in the absence of a 
schedular compensable permanent residual, a noncompensable 
evaluation is warranted.  38 C.F.R. § 4.89 (2005).

Consequently, the veteran's tuberculosis of the urinary tract 
will be evaluated under the specific body system or systems 
affected.  Chronic cystitis, including interstitial and all 
etiologies, infection and non-infection, similar conditions) 
are rated as voiding dysfunction. 38 C.F.R. § 4.115b, 
Diagnostic Code 7512 (2005).  Prostate gland injuries, 
infections, hypertrophy, or postoperative residuals, are 
rated as voiding dysfunction or renal dysfunction, whichever 
is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2005).

Renal dysfunction that requires regular dialysis, or 
precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80mg%; or creatinine more than 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, is assigned a 100 percent evaluation.  Renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, is assigned an 80 
percent evaluation.  Renal dysfunction resulting in 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
diagnostic code 7101 is assigned a 60 percent evaluation.  
Renal dysfunction manifested by constant or recurring albumin 
with hyaline and granular casts or red blood cells, or 
transient or slight edema or hypertension at least 10 percent 
disabling under diagnostic code 7101 is assigned a 30 percent 
evaluation.  Renal dysfunction evidenced by albumin and casts 
with a history of acute nephritis, or hypertension that is 
non-compensable under diagnostic code 7101, is assigned a 
noncompensable evaluation.  38 C.F.R. § 4.115a (2005).

Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.  A 20 percent disability 
rating is assigned for continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
that must changed less than two times a day.  A 40 percent 
evaluation is warranted when absorbent materials must be 
changed two to four times a day.  A 60 percent disability 
rating requires either the use of an appliance or the 
changing of absorbent materials more than four times a day.  
38 C.F.R. § 4.115a (2005).

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two times 
per night.  A 20 percent evaluation requires either a daytime 
voiding interval that is between one and two hours or an 
awakening to void three to four times a night.  A 40 percent 
disability rating is warranted for either a daytime voiding 
interval that is less than one hour or an awakening to void 
five or more times per night.  38 C.F.R. § 4.115a.

For obstructed voiding, a noncompensable rating requires 
obstructive symptomatology, with or without stricture disease 
requiring dilation one or two times a year.  A 10 percent 
evaluation is warranted for marked symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) that is 
manifested by any one, or combination, of the following: (1) 
Post void residuals greater than 150 cubic centimeters (cc); 
(2) Uroflowmetry, markedly diminished peak flow rate (less 
than 10 cc per second); (3) Recurrent urinary tract 
infections secondary to obstruction; or (4) Stricture disease 
requiring periodic dilatation every 2 to 3 months.  Also, 
urinary retention that requires intermittent or continuous 
catheterization is rated as 30 percent disabling.  38 C.F.R. 
§ 4.115a.

In every instance where the Schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).



Analysis

After a review of the record, the Board concludes that the 
preponderance of the evidence shows that the veteran 
currently has no compensable residuals of his tuberculosis of 
the urinary tract.  

While the veteran has urinary difficulty with urinary 
frequency with a long history of prostatitis and cystitis, 
the preponderance of the evidence shows that these conditions 
are not etiology related to his service-connected 
tuberculosis.  In an effort to assist the veteran in the 
development of his claim, VA obtained a medical opinion in 
April 2005.  At that time, the examining physician, a 
specialist in infectious disease, and a specialist in urology 
concluded that it was not at least as likely as not that his 
current prostatism and prostate cancer were related to his 
history of tuberculosis.  Rather, his tuberculosis of the 
urinary tract had resolved with treatment with no current 
residual.  

The veteran has asserted that his current prostatitis and 
cystitis are related to his tuberculosis.  The Board notes 
that the veteran's is a physician.  Therefore, he is 
competent to render medical opinions.  This does not mean 
that the Board cannot consider the veteran's personal 
interest in his own case, but the Board is not free to ignore 
his opinion.  Pond v. West 12 Vet. App. 341 (1999).  

While the veteran is a physician, his medical specialty is in 
ophthalmology.  The probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  As is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  While the veteran's medical specialty is 
ophthalmology, the April 2005 opinion was rendered after 
consultation with infectious disease and urology specialists.  
These specialists concluded that there was no etiological 
link between the veteran's tuberculosis and his current 
symptoms.  In light of the medical specialty by the 
physicians proffering the April 2005 opinion, the Board finds 
that their opinion is of greater probative value than the 
veteran's medical opinion.  Despite the veteran's long 
history of urinary and prostate conditions, none of his 
treating physicians have linked any current problems to his 
history of urinary tract tuberculosis.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a compensable disability evaluation.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable disability rating for 
tuberculosis of the urinary tract.  Because the preponderance 
of the evidence is against the veteran's claim, the benefit-
of-the-doubt rule is not for application.  



ORDER

A compensable rating for tuberculosis of the urinary tract is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


